Citation Nr: 1138016	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  09-26 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date prior to December 16, 2008, for assignment of a separate 10 percent disability rating for limitation of flexion of left knee due to degenerative joint disease (DJD), status post meniscectomy residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to March 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2006, the Veteran filed a claim for an increased rating for his service-connected left knee disability, asserting that it had gotten worse.  In an August 2006 rating decision, the RO denied a rating in excess of 20 percent for left knee DJD, meniscectomy residuals.  The Veteran filed a notice of disagreement (NOD) with the decision.  The RO issued a Statement of the Case (SOC) in April 2007 that continued to deny a higher rating, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  

In the February 2009 rating decision, the RO assigned both a disability rating of 20 percent for the Veteran's left knee DJD, status post meniscectomy residuals, based on limitation of extension, and a separate, 10 percent disability rating for limitation of flexion of left knee due to DJD, status post meniscectomy residuals, each effective December 16, 2008.  In March 2008, the Veteran filed an NOD with the December 16, 2008, effective date of the separate disability rating for limitation of flexion, and requested to withdraw from appeal the claim for a higher rating for his left knee disability; thus, the issue of a higher rating for the Veteran's left knee disability is not before the Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).  The RO adjudicated the Veteran's appeal with respect to an earlier effective date for the separate, 10 percent rating in an SOC issued in June 2009, and the Veteran filed a substantive appeal to the Board in July 2009.

In August 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

As a final matter, the Board notes the Veteran's representative's assertion during the August 2011 Board hearing that the effective date for a separate rating for left knee flexion should be in 1997.  In this regard, the Veteran filed a claim in March 1997 for a rating in excess of 20 percent for service-connected meniscectomy residuals of the left knee.  In a September 1997 rating decision, the RO denied the Veteran's claim, and the Veteran filed an NOD in November 1997.  The RO continued to deny a higher rating in a March 1998 SOC, and the Veteran did not perfect an appeal of the issue.

However, the record reflects VA treatment records relating to the left knee, including October 1997 VA X-rays of the knee revealing mild osteoarthritic change, which are dated prior to the expiration of the appeal period of the September 1997 denial.  Such records were not associated with the claims file at the time of the March 1998 SOC, and there is no indication that they were reviewed by the RO prior to the March 1998 adjudication of the Veteran's increased rating claim.  In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Board also notes that, pursuant to 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of an appeal period, or prior to an appellate decision if a timely appeal has been filed, is considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  The matter of whether any such VA treatment records, dated prior to the expiration of the appeal period but not considered by the RO in its adjudication of the Veteran's March 1997 claim for increase, constituted new and material evidence with respect to the March 1997 pending claim for increase, and, thus, whether such evidence should have been considered as having been filed in connection with the claim for increase, has not yet been adjudicated by the RO.  Likewise, the matter of whether the September 1997 rating decision denying the Veteran's claim for increase became final, notwithstanding such evidence, has also not been adjudicated by the RO.  Therefore, these matters are referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to a rating in excess of 20 percent for left knee meniscectomy residuals was received on March 22, 2006. 

2.  The evidence reflects that, as of March 22, 2006, the Veteran's left knee meniscectomy residuals have included degenerative arthritis of the left knee, established by X-ray findings, and limited flexion.

3.  It is not factually ascertainable that an increase in the severity of the Veteran's service-connected left knee meniscectomy residuals occurred in the year prior to March 22, 2006.


CONCLUSION OF LAW

The criteria for an effective date of March 22, 2006, but no earlier, for the assignment of a separate, 10 percent disability rating for limitation of flexion of left knee due to DJD, status post meniscectomy residuals, have been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.102, 3.155(a), 3.400, 4.27, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The Veteran was provided notice in connection with his increased rating claim in an April 2006 letter; however, the assignment of a separate, 10 percent rating represented a substantiation of his claim for increase, and thus the filing of a notice of disagreement with the rating of the disability did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the April 2006 letter.  Dingess/Hartman, 19 Vet. App. at 478. 

The Veteran's service treatment records and VA medical treatment records have been obtained, and QTC examinations were provided to the Veteran in May 2006 and December 2008.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  Those examinations were adequate because they addressed the disability on appeal in terms of the rating criteria, were based on a review of the relevant medical records, and provided sufficient information to decide the appeal.  38 C.F.R. § 3.159(c)(4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007).  

There is no indication in the record that any additional evidence relevant to the issue on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2011) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal and discussed evidence that would be helpful for substantiating the Veteran's claim.  Also, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, who identified the evidence of record that he and the Veteran believed established entitlement to the benefit sought.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative demonstrated actual knowledge of the elements necessary to substantiate the claim for an earlier effective date.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

The Veteran is seeking an effective date prior to December 16, 2008, for assignment of a separate, 10 percent disability rating for limitation of flexion of left knee due to DJD.

Generally, the effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1) (2011).  A claim is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2011).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits, and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 C.F.R. § 3.400(o)(2).  Under those circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400 (0)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the Veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992). 

In the February 2009 rating decision, the RO assigned the separate disability rating for limitation of flexion of the left knee due to DJD, pursuant to Diagnostic Code (DC) 5010-5260; thus, the disability has been rated according to the criteria of DC 5260.  See 38 C.F.R. § 4.27 (2011).

Under DC 5260, limitation of flexion of the knee is rated as follows: flexion limited to 60 degrees (0 percent), flexion limited to 45 degrees (10 percent), flexion limited to 30 degrees (20 percent), and flexion limited to 15 degrees (30 percent).  38 C.F.R. § 4.71a, DC 5260 (2011).

However, the Board also notes the provisions of DC 5010 for arthritis due to trauma, which is rated under the criteria for rating degenerative arthritis.  See 38 C.F.R. § 4.71a, DC 5010 (2011); see also 38 C.F.R. § 4.27 (2011).

Degenerative arthritis is rated under DC 5003, which states that arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be non-compensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DC 5003 (2011).  DC 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  When, however, the limitation of motion is non-compensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, Note 1 (2011). 

Also, prior to December 16, 2008, the Veteran received a 20 percent rating under DC 5257 for recurrent subluxation or lateral instability of the knee.  

The VA Office of General Counsel has determined that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  For a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DCs 5260 or 5261 need not be compensable, but must at least meet the criteria for a non-compensable rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98 (August 14, 1998). 

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In this case, the Veteran's claim for increased rating for his right knee disability was filed on March 22, 2006.  

He was afforded a QTC examination in connection with his claim in May 2006.  The report of that examination indicates that the Veteran complained of pain, stiffness, and limited range of motion.  Examination of the left leg showed range of motion limited to 100 degrees of flexion, out of a normal 140 degrees.  It was noted that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Left knee X-rays at that time showed mild DJD of the left knee and patella, and otherwise negative left knee.  The diagnosis was status post left knee meniscectomy, with mild DJD of the knee and patella, with subjective factors of history of surgery, pain, and stiffness.

A January 2007 VA treatment note reflects that physical examination of the left knee showed mild crepitus, and approximately 100 degrees of flexion.  X-rays were noted to reveal moderate joint space narrowing of the lateral compartment, and the assessment was left knee pain, secondary to moderate osteoarthritis.  

VA treatment records reflect that left knee flexion was measured to be to 120 degrees in July 2007, to 95 degrees with discomfort in October 2007, and to 100 degrees in February 2008.  

The report of a December 16, 2008, QTC examination reflects left knee flexion measured to 96 degrees, with pain beginning at 90 degrees.  It was noted that the there was no change in the established diagnosis of left knee DJD with meniscectomy.

In light of these facts, the Board finds that an effective date of March 22, 2006, but no earlier, is appropriate in this case.  In the Veteran's March 22, 2006, claim for increased rating for his right knee disability, he claimed that his knee disability had gotten worse.  Findings made during the May 2006 QTC examination show degenerative arthritis of the left knee, established by X-ray findings, and objective findings of limited flexion.  Such findings were consistently noted in VA treatment records from January 2007 to February 2008, and also on the December 16, 2008, QTC examination, and warrant a separate, 10 percent rating.  See 38 C.F.R. § DCs 5003, 5260.  Moreover, resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to such separate, 10 percent rating arose on the March 22, 2006, date of the Veteran's claim for increase, in which he informed VA that his knee disability had gotten worse; in this regard, such lay evidence of the worsening of his knee was confirmed by the subsequent, objective medical findings.  

However, the Board finds that an effective date prior to the March 22, 2006, date of the Veteran's claim for assignment of a separate, 10 percent disability rating for limitation of flexion of left knee due to DJD, status post meniscectomy residuals, is not warranted.  

The Board has considered the exception in 38 C.F.R. § 3.400(o) (2) (2011).  To obtain an earlier effective date under the exception, the evidence must demonstrate a factually ascertainable increase in the severity of the claimed disability within the one-year prior to March 22, 2006.  However, no pertinent evidence of record is actually dated within the period in question; prior to March 22, 2006, the most recent evidence of record are VA treatment records dated in October 2003.  Accordingly, on this basis, an effective date prior to March 22, 2006, is not warranted for the assignment of a separate, 10 percent disability rating for limitation of flexion of left knee due to DJD. 

Thus, resolving, reasonable doubt in the Veteran's favor, the Board finds that an effective date of March 22, 2006, for assignment of a separate, 10 percent disability rating for limitation of flexion of left knee due to DJD, status post meniscectomy residuals, is warranted, but that the preponderance of the evidence is against the award of an effective date prior to March 22, 2006, for that separate rating, and that, therefore, it must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An effective date of March 22, 2006, for assignment of a separate, 10 percent disability rating for limitation of flexion of left knee due to DJD, status post meniscectomy residuals, is granted, subject to the applicable regulations concerning the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


